LF E. 21 Prop. Co., LLC v Moini (2015 NY Slip Op 03288)





LF E. 21 Prop. Co., LLC v Moini


2015 NY Slip Op 03288


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Friedman J.P., Renwick, Moskowitz, DeGrasse, JJ.


14878 102375/11

[*1] LF East 21 Property Co., LLC, Plaintiff-Appellant,
vIradj Moini, et al., Defendants-Respondents.


Axelrod, Fingerhut & Dennis, New York (Osman Dennis of counsel), for appellant.
Kolodny P.C., New York (Peter Kolodny of counsel), for respondents.

Order, Supreme Court, New York County (Debra A. James, J.), entered December 18, 2013, which, to the extent appealed from as limited by the briefs, granted defendants' cross motion for summary judgment dismissing the complaint as against defendant Iradj Moini, unanimously affirmed, without costs.
Given the plain terms of the agreements (see W.W.W. Assoc. v Giancontieri , 77 NY2d 157, 162 [1990]; Sharp v Stavisky , 221 AD2d 216 [1st Dept 1995], lv dismissed  87 NY2d 968 [1996]), the court properly concluded that defendant guarantor Iradj Moini had been relieved of any liability to plaintiff landlord. Under the Good Guy Guaranty, Iradj Moini was responsible only for defendant tenant Moini & Moini, Inc.'s obligations up to and until the date it vacated the premises. As the tenant was current on its payments on that date, as required by the Stipulation of Settlement, the rent waiver under the Stipulation had not been rendered null or void, and, thus, had not yet become an obligation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK